Title: From John Adams to John Taylor, 18 December 1814
From: Adams, John
To: Taylor, John



No. 19.
Dear sir
Quincy December 18. 1814

I hope my last Letter convinced you, that Democracy is as restles as ambitious as warlike and bloody, as Aristocracy or Monarchy.
You proceed to say that I “ought to have placed right before Us, the Effects of these three Principles, viz Democracy, Aristocracy and Monarchy, commixed, in the Wars, Rebellions, and Persecutions of the and oppressions of the English form.”
Pray sir What was the Object of my Book? I was not Writing a history of England. Nor of the World. Inattention to this circumstance, has been the cause of all the honest misapprehensions, misconstructions and misrepresentations of the whole Work. To see at one glance, the design of the three Volumes you need only to look at the first Letter dated Octr. 4. 1786. Mr. Turgot “was not satisfied with the Constitutions which had been formed for the different States of America. By most of them the Customs of England were immitated, without any particular motive. Instead of collecting all Authority into one Center, that of the Nation, they have established different Bodies, a Body of Representatives a Council and a Governor; because there is in England, a House of Commons a House of Lords, and a King. They endeavour to ballance these different Powers.”
This Solemn opinion of Mr. Turgot is the object of the whole of the three Volumes.
Mr. Turgot had seen only the Constitutions of New York, Massachusetts and Maryland and the first Constitution of Pensylvania; His principal Intention was to censure the three former. From these three, the Constitutions of The United States was afterwards almost entirely drawn.
The Drift of my whole Work was to vindicate those three Constitutions against the Reproaches of that great Statesman and Phylosopher, and really excellent Man whom I well knew and to defend them against his Attacks, and only upon those points on which he had assaulted them. If this Fact had been considered it would have prevented a thousand Witticisms and Criticisms about the “Misnomer” &c
The Points I had to illustrate and to prove were
1. That the People of Massachusetts, New York and Maryland, were not to blame for instituting Governors Councils (or Senates) and Houses of Representatives.
2 That they were not reprehensible, for endeavouring to ballance those different Powers.
3 That they were to be applauded, not reproached, for not “collecting all Authority into one Center, that of the Nation” in whatever sense those dark, obscure and incomprehensible Words could be understood.
4. Construing these Phrases, as it was believed they were intended, to recommend a sovereïgnty in a single Assembly of Representatives, i.e. a Representative Democracy it was my duty and endeavour to shew, that Democracy was  as unsteady equally envious ambitious avaricious, vain proud cruel and bloody as Aristocracy or Monarchy.
5th. That am an Equilibrium of those “different Powers” was indispensably necessary to guard and defend the Rights Liberties and Happiness of the People against the deleterious, contagious and pestilential Effects of those Passions of Vanity Pride, Ambition, Envy, Revenge Lust and Cruelly, which domineer more or less in every Government that has no Ballance or an imperfect Ballance.
6 That it was not an affected Imitation of the English Government, so much as an attachment to their old Colonial Forms in every one of which, there had been three Branches, a Governor, a Council and a House of Representatives which, added to the eternal reason, and unalterable Nature of things, induced the Legislators of those three States, to adopt their new Constitutions.
The Design of the three Volumes, pursued from the first page of the first to the last page of the last, was to illustrate elucidate and demonstrate those Six important Truths.
To illustrate and prove these Truths, or to Shew these to be Falsehoods, where can We look but into the heart of Man and the history of his heart. In the heart were found those Appetites, Passions, Prejudices and Selfish Interests which ought always to be controuled by Reason, Conscience and social Affections, but which never are perfectly so controuled, even by any Individual, still less by Nations and large Bodies of Men, and less and less as Communities grow larger and larger more populous, more commercial more wealthy and more luxurious.
In the History of his heart, a transient glance of the Eye was cast over the most conspicuous, remarkable, and celebrated of those Nations who had preserved any share of Authority to the People, or who had approached the nearest to preserving all Authority to the People, or who had mixed the Authority of the People with that of Patricians or Senates or Councils, or where the executive Power had been seperated from or United with the legislative, or where the Judicial Power had been complicated with either or seperat from both. And it was endeavoured to be Shewn that those Nations had been the happyest, who had seperated the Legislative from the Executive Power, the Judicial from both, and divided the Legislative Power itself into three Branches, thereby producing a ballance between the Legislative and the Executive Authority, a ballance between the Branches of the Legislative and a salutary check upon all these Powers in the Judicial; as had been done in the Constitutions of Maryland New York and Massachusetts. I had nothing to do with Despotisms or simple Monarchies, unless it were incidentally and by way of illustration.
I know not that any One of my Facts has ever been denied or disputed or doubted. Do you deny any of them? Are they not a sufficient Apology for the People of Massachusetts, New York and Maryland against the Accusations of Mr. Turgot, as well as against Shaise and his Followers? Who taught the same Dogmas.
John Adams